Citation Nr: 0710098	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  03-37 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to July 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO in Cheyenne, Wyoming currently has 
jurisdiction over this case.  

In February 2006, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC to 
obtain any additional treatment records and to afford the 
veteran a VA examination.  Those actions completed, the 
matter has been returned to the Board for appellate 
consideration.  


FINDING OF FACT

Right ear hearing loss is manifested by an average pure tone 
threshold of 88.75 decibels with speech discrimination of 84 
percent; left ear hearing loss is manifested by an average 
pure tone threshold of 90 decibels with speech discrimination 
of 84 percent.


CONCLUSION OF LAW

The criteria for an evaluation higher than 50 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
August 2002 and April 2006.  The August 2002 letter was 
provided to the veteran prior to the initial adjudication by 
the RO in November 2002.  The veteran was informed of the 
requirements of a successful claim for an increased rating, 
and of assignment of disability ratings.  He was also advised 
of his and VA's respective duties in obtaining evidence and 
asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  Other than 
failure to provide notice as to assignment of effective 
dates, the content and timing of the August 2002 notice 
letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The April 2006 letter 
provided the veteran with notice as to assignment of 
effective dates.  Although this notice was provided after the 
initial adjudication, no prejudice can result to the veteran.  
As the Board is denying his claim for an increased rating, 
any question as to assignment of an effective date is moot.  

Treatment records and reports from VA and non-VA health 
treatment providers are associated with the claims file.  The 
veteran has not sought VA assistance in obtaining any other 
records.  Appropriate VA examinations were afforded the 
veteran in September 2002 and September 2006.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).  

Service connection has been established for bilateral hearing 
loss and a non-compensable rating was in effect from July 
1969 to May, 14, 1996, when a 10 percent rating became 
effective.  By rating decision dated in September 2006, the 
RO increased the rating to 50 percent, effective in August 
2002, the date of the veteran's claim for an increased 
rating.  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule requires assignment of a Roman numeral 
designation, ranging from I to XI.  Other than exceptional 
cases, VA arrives at the proper designation by mechanical 
application of Table VI, which determines the designation 
based on results of standard test parameters.  .Id.  Table 
VII is then applied to arrive at a rating based upon the 
respective Roman numeral designations for each ear.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2006), 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.  

Of record, is an August 2002 hearing consultation result from 
Amy Weaver, a private audiologist.  The Board is not 
permitted to interpret these results as they are in graphic 
rather than numerical form.  Kelly v. Brown, 7 Vet. App. 471 
(1995).  Regardless, as indicated below, results are 
available in numeric form from a VA audiologic examination 
the following month, thus showing the state of the veteran's 
hearing loss at this time.  

The veteran underwent a VA audiologic examination in 
September 2002.  Pure tone thresholds in the right ear at 
500, 1000, 2000, 3000, and 4000 Hertz were 40, 50, 90, 105 
plus, and 105 plus decibels, respectively.  Pure tone 
thresholds measured in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were 30, 50, 80, 100, and 105 plus decibels, 
respectively.  Speech audiometry revealed speech recognition 
ability of 80 percent in the right ear and of 84 percent in 
the left ear.  

In September 2006, the veteran again underwent a VA 
audiologic examination.  Pure tone thresholds in the right 
ear at 500, 1000, 2000, 3000, and 4000 Hertz were 55, 55, 85, 
105, and 110 plus decibels, respectively.  Pure tone 
thresholds measured in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were 55, 55, 85, 110 plus, and 110 plus 
decibels, respectively.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 84 
percent in the left ear.  

The veteran's hearing loss, as demonstrated during the 
September 2006 examination, does qualify as an exceptional 
case because his hearing loss was 55 decibels or more for 
1000, 2000, 3000, and 4000 Hertz, for both ears.  See 38 
C.F.R. § 4.86 (2006).

Results from the September 2006 examination are the most 
favorable to the veteran.  Puretone threshold average over 
the frequencies 1000, 2000, 3000, and 4000 Hertz was 88.75 
decibels for the right ear and 90 decibels for the left ear.  
Application of 38 C.F.R. § 4.85 Table VIA results in 
assignment of Roman Numeral VIII to both the left ear and the 
right ear, for the purpose of determining a disability 
rating.  A 50 percent rating is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row VIII with column VIII.  

As the veteran's service-connected hearing loss does not meet 
the criteria for a rating higher than 50 percent, a rating 
higher than that already assigned is not warranted.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his bilateral hearing loss.  
In his August 2002 claim, he stated that his hearing loss had 
caused him to lose his business of leather and saddle repair.  
However, the veteran has presented no evidence to 
substantiate this statement.  Nor is there any indication 
that he cannot engage in employment other than the business 
of leather and saddle repair.  The Board thus finds that 
evidence of record does not establish that the veteran's 
bilateral hearing loss caused marked interference with 
employment.  

In the absence of evidence presenting exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; the veteran's disability is 
appropriately rated under the schedular criteria.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 50 percent disabling, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


